Exhibit 10.43 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is made as of this 15th day of May, 2008 by and among Tri-State Employment Services, Inc. a Nevada corporation with offices located at 160 Broadway, 15 Floor, New York, NY 10038 (the “Buyer”) and Accountabilities, Inc., a Delaware corporation (the “Company”) with offices located at 195 Route 9 South, Suite 109, Manalapan, New Jersey WHEREAS, the Buyer wishes to buy and the Company wishes to sell 1,000,000 shares of the Company’s Common Stock, $0.0001 par value; NOW, THEREFORE, in consideration of the mutual promises and covenants contained in this Agreement, and for other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1. Purchase of Shares . The Company hereby sells to the Buyer, and the Buyer hereby purchases from the Company, 1,000,000 shares of the Company’s Common Stock, $0.0001 par value (the “Shares”) for an aggregate purchase price (the “Purchase Price”) of TWO HUNDRED THOUSAND and 00/100 DOLLARS 2. Representations of the Company . The Company hereby represents and warrants to the Buyer as follows: (a) The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware. (b) The Company has the full corporate power and authority to enter into this Agreement and to perform its obligations hereunder. (c) The Shares of Common Stock sold and issued to the Buyer pursuant to this Agreement are duly authorized, validly issued and non-assessable. Upon payment of the purchase price, the shares also shall be fully paid. 3. Representations of the Buyer. The Buyer hereby represents and warrants to the Company as follows: (a) The Company has made available to the Buyer the opportunity to ask questions of, and receive answers from, the officers of the Company concerning the Company and its business.
